internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no --------------------- ----------------------------------------- tam-160192-03 cc tege eoeg teb taxpayer's name taxpayer's address taxpayer's identification no ----------------------------- ---------------------- ----------------------------------------- ---------------- - date of conference ------------------ legend issuer state series a bonds series b bonds prior bonds year year year ----------------------------- ------------------ -------------------------------------------------------------------------------- ------------------------------------ -------------------------------------------------------------------------------- --------------------- ----------------------------------------------------------------------------- ------- ------- ------- tam-160192-03 year date date date date a b c d e f g q r w x y z ------- ------------------ ------------------ ------------------ ------------- --------------- --------------- --------------- ------------- ------------- --------------- --------------- ------------------ --- --------- --------- --------- --------- issue s whether the series a and b bonds are a single issue under sec_1_150-1 of the income_tax regulations tam-160192-03 whether the series a and b bonds are arbitrage_bonds under sec_148 of the internal_revenue_code_of_1986 the 1986_code and sec_1_148-10 conclusion s the series a and b bonds should be treated as a single issue under sec_1 c to clearly reflect the economic_substance of the transaction and to prevent avoidance of sec_148 alternatively the series a bonds are arbitrage_bonds under sec_1_148-10 while sec_1_148-10 also applies to the series b bonds we do not have enough facts to conclude whether the series b bonds are arbitrage_bonds we further conclude that the series a and b bonds are taxable advance refunding bonds under sec_149 facts the issuer is a political_subdivision of state on date the issuer issued the series a and b bonds collectively referred to as the refunding bonds totaling approximately dollar_figurea dollar_figureb of which was used to advance refund the prior bonds the issuer states that the purpose for the advance refunding was to restructure its debt service payment schedule to more closely align the schedule with its revenue cycle in particular with its tax revenues no significant covenant in the prior bonds' documents was removed when the refunding bonds were issued in addition as further explained below no debt service savings was realized from the refunding and the annual debt service payment on the prior bonds is approximately equal to the annual debt service payment on the refunding bonds the prior bonds projects of the issuer the prior bonds are capital appreciation bonds the last of which matures in year the prior bonds are not subject_to voluntary or mandatory redemption prior to maturity the prior bonds are general obligation bonds payable from the general revenues of the issuer including taxes collected by the issuer and receipts from the state the yield on the prior bonds is w which is materially higher within the meaning of sec_1_148-3 than the yield on the series a or b bonds principal outstanding the annual debt service on the prior bonds is approximately dollar_figured paid in april and october with the larger of the two payments due in october the prior bonds were issued in year to fund renovation and construction on the date the refunding bonds were issued the prior bonds had dollar_figurec in the offering documents for the series a bonds provide that those bonds are the series a and b bonds were sold at substantially the same time and pursuant tam-160192-03 the refunding bonds to the same plan of financing within the meaning of sec_1_150-1 limited obligation revenue bonds paid from and secured_by only funds received from state in the form of reimbursements and educational subsidies the state revenues the documents further provide that the issuer has not pledged its full faith credit and taxing power to pay the series a bonds the series a bonds pay interest currently and will fully mature in year the debt service on the series a bonds is paid from a sinking_fund the series a bonds sinking_fund which must be funded four times a year pursuant to the following schedule scheduled funding date august october december february deposits into the series a bonds sinking_fund are made from monies in the issuer's general fund the proceeds of the series a bonds will pay debt service on the prior bonds from date through final maturity of the prior bonds in year thus the series a funding requirement of interest due next october of principal and interest due next april of principal and interest due next april of principal and interest due next april sec_1_148-11 provides that except as otherwise provided in sec_1_148-11 sec_1_148-1 through apply to bonds sold on or after date a date that is after the sale date of the refunding bonds however sec_1_148-11 generally provides that except as otherwise provided in sec_1_148-11 and subject_to the effective dates for the corresponding statutory provisions an issuer may apply the provisions of sec_1_148-1 through in whole but not in part to any issue that is outstanding on date and is subject_to sec_148 of the 1986_code or to sec_103 or sec_103a of the internal_revenue_code of the code in lieu of otherwise applicable regulations under those sections the agent and the issuer make specific reference in their submissions to sec_1 c which could not have applied to the refunding bonds without the issuer making the election under sec_1_148-11 accordingly we apply the relevant current regulations under sec_148 and sec_150 in our analysis the series b bonds are general obligations of the issuer payable from the a small amount of the series b bonds dollar_figuree pay interest currently and will mature tam-160192-03 bonds will be completely redeemed before the proceeds of those bonds begin paying debt service on the prior bonds until the time that those proceeds are needed to pay debt service on the prior bonds they along with a payment the issuer received under a forward supply agreement are irrevocably deposited in an escrow invested in treasury securities initially the yield on the escrow was not materially higher than the yield on the series a bonds which is x however as the series a bonds were redeemed the issuer applying the universal cap rule_of sec_1_148-6 invested proceeds that it treated as deallocated from the series a bonds at a yield that while not materially higher than the yield on the prior bonds was materially higher than the yield on the series a or series b bonds issuer's tax and other general revenues including state revenues the issuer has pledged its full faith credit and taxing power for the repayment of the series b bonds by year the series b current pay bonds the rest of the series b bonds dollar_figuref require no current interest payments but are capital appreciation bonds that mature between year and year the series b capital appreciation bonds accordingly the series b bonds require minimal debt service payments for the first six years following issuance the annual debt service on the series b current pay bonds is paid in april and october with the october payment generally being substantially larger than the april payment the entire annual debt service on the series b capital appreciation bonds is paid each october no payment is required in april the debt service payments on all the series b bonds are made from monies in the issuer's general fund service on the prior bonds from date through date a period that ends approximately eight years before the series b capital appreciation bonds fully mature the remainder of the series b bond proceeds dollar_figureg was used for capital improvements and for cost of issuance treasury securities the yield on the series b bonds is y while the yield on the escrow funded with the proceeds of the b bonds is z this escrow yield is not materially higher than the yield on the series b bonds but is materially higher than the yield on the series a bonds issuer revenues most of the series b bond proceeds were deposited into an escrow to pay debt the escrow funded by the proceeds of the series b bonds is invested in the issuer receives state revenues every two months in approximately equal the offering documents for the refunding bonds provide that state revenues for tam-160192-03 amounts these funds once received are deposited into the issuer's general fund along with tax and other revenues the deposits to the series a bonds sinking_fund are due within the same month that state revenues are received the ten years preceding the issuance of the refunding bonds have comprised approximately q to r of the total issuer’s revenues assuming that the issuer’s past funding levels continue during the term of the refunding bonds the state revenues will exceed the required_payments to the series a bonds sinking_fund before april as noted above the issuer asserts that the purpose for the refunding bonds was to permit debt service payments on the refunding bonds to better match its tax revenues the issuer states that prior to issuing the refunding bonds it needed to issue revenue anticipation notes rans to cover its cash_flow deficits in the months preceding the october payment on the prior bonds the issuer notes that since the refunding bonds were issued it has not needed to issue rans the issuer generally receives its tax revenues each year after october and law and analysis general provisions sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that the exclusion in sec_103 does not apply to an arbitrage_bond under sec_148 sec_148 defines the term arbitrage_bond to mean any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments further sec_148 provides a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in sec_148 or sec_148 generally defines an arbitrage_bond as a bond that fails to meet the requirements of sec_148 and relating to rebate to the united_states of certain investment earnings sec_148 generally defines higher yielding investment as any investment_property which produces a yield over the term of the issue that is materially higher than the yield on the issue the regulations define materially higher as a yield on the investments over the term of the issue that exceeds the yield on the issue by an amount tam-160192-03 in excess of the applicable definition of materially higher set forth in sec_1_148-2 materially higher for refunding escrows or for investments allocable to replacement_proceeds means one-thousandth of one percentage_point sec_1_148-2 law and analysis on issue the first issue is whether the series a and b bonds are a single issue the agent states that if the series a and b bonds are a single issue they are arbitrage_bonds because the yield on the combined escrows is materially higher than the yield on the refunding bonds in sec_1_150-1 apply for all purposes of sec_103 and sec_141 through sec_1 c provides that except as otherwise provided in sec_1_150-1 the term issue means two or more bonds that meet all of the following requirements sec_1_150-1 provides that except as otherwise provided the definitions i the bonds are sold at substantially the same time ii the bonds are sold pursuant to the same plan of financing iii the bonds are reasonably expected to be paid from substantially the same source of funds determined without regard to guarantees from parties unrelated to the obligor the agent and issuer appear to agree that the series a and b bonds were sold sec_1_150-1 provides that in order to prevent the avoidance of sec_103 and sec_141 through and the general purposes thereof the commissioner may treat bonds as part of the same issue or as part of separate issues to clearly reflect the economic_substance of a transaction on the same date pursuant to the same plan of financing thus the series a and b bonds are one issue if they were reasonably expected to be paid from substantially the same source of funds however because we conclude that based on the economic_substance of the transaction under sec_1_150-1 the series a and b bonds should be treated as a single issue we do not address whether the series a and b bonds are reasonably expected to be paid from substantially the same source of funds under sec_1_150-1 our rationale for applying sec_1_150-1 in this case overlaps considerably with our rationale for applying sec_1_148-10 and is combined with our discussion of sec_1_148-10 law and analysis on issue sec_1_148-10 we also discuss whether sec_149 applies to the refunding bonds the second issue is whether the refunding bonds are arbitrage_bonds under sec_1_148-0 provides that sec_148 was enacted to minimize the arbitrage sec_1_148-10 provides that if an issuer enters into a transaction for a tam-160192-03 principal purpose of obtaining a material financial advantage based on the difference between tax-exempt and taxable interest rates in a manner that is inconsistent with the purposes of sec_148 the commissioner may exercise the commissioner's discretion to depart from the rules of sec_1_148-1 through as necessary to clearly reflect the economic_substance of the transaction for this purpose the commissioner may recompute yield on an issue or on investments reallocate payments and receipts on investments recompute the rebate amount on an issue treat a hedge as either a qualified hedge or not a qualified hedge or otherwise adjust any item whatsoever bearing upon the investments and expenditures of gross_proceeds of an issue for example if the amount_paid for a hedge is specifically based on the amount of arbitrage earned or expected to be earned on the hedged bonds a principal purpose of entering into the contract is to obtain a material financial advantage based on the difference between tax-exempt and taxable interest rates in a manner that is inconsistent with the purposes of sec_148 benefits from investing gross_proceeds of tax-exempt_bonds in higher_yielding_investments and to remove the arbitrage incentives to issue more bonds to issue bonds earlier or to leave bonds outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes for which the bonds were issued a fortiori if an issuer does not have a governmental purpose for issuing bonds apart from earning arbitrage the issuance of the bonds is inconsistent with the purpose of sec_148 where the transaction involves refunding of noncallable bonds in authority issues an advance refunding_issue the refunding_issue to refund a prior issue the prior issue under current market conditions authority will have to invest the refunding escrow at a yield significantly below the yield on the refunding_issue authority will also refund other long-term non-callable bonds in the same refunding_issue there are no savings attributable to the refunding of the non-callable bonds authority invests the portion of the proceeds of the refunding_issue allocable to the refunding of the non-callable bonds in the refunding escrow at a yield that is higher than the yield on the refunding_issue based on the relatively long escrow period for this portion of the refunding the authority invests the other portion of the proceeds of the refunding_issue in the refunding escrow at a yield lower than the yield on the refunding_issue the blended yield on all the investments in the refunding escrow for the prior issues does not exceed the yield on the refunding_issue the portion of the refunding_issue used to refund the noncallable bonds however was not otherwise necessary and was issued primarily to exploit the difference between taxable and tax-exempt rates for that long portion of the refunding escrow to minimize the effect of lower yielding sec_1_148-10 example ii and iii illustrates the application of sec_1 sec_149 was enacted as part of sec_1301 of the tax_reform_act_of_1986 tam-160192-03 investments in the other portion of the escrow the refunding_issue uses an abusive arbitrage device and the bonds of the issue are arbitrage_bonds the existence of a governmental purpose would not change the conclusions unless authority clearly established that the primary purpose for_the_use_of the particular structure was a bona_fide governmental purpose the fact that the financing structure had the effect of eliminating significant amounts of negative arbitrage is strong evidence of a primary purpose that is not a bona_fide governmental purpose sec_149 provides that nothing in sec_103 or any other provision of law will be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue described in sec_149 or sec_149 provides that an issue is described in that section if any bond issued as part of the issue is issued to advance refund another bond and a device is employed in connection with the issuance of such issue to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates vol c b the senate report to that act describes sec_149 and provides examples of the types of transactions that are treated as devices for sec_149 in example pursuant to a series of transactions a prior issue is refunded by issuing long-term advance refunding bonds intended to be tax-exempt to pay debt service on the prior issue in the early years and short-term advance refunding bonds not intended to be tax-exempt to pay debt service on the prior issue in the later years proceeds of the short-term advance refunding_issue are invested at a yield materially higher than the yield on both the short-term and the long-term advance refunding issues by separating the two issues the issuer has attempted to exploit the difference between the taxable rate at which proceeds of the short-term advance refunding_issue are invested and the tax-exempt rate of the long-term advance refunding_issue if a material financing advantage has been obtained by separating the two issues the issuer has employed a device in connection with the issuance of the long-term advance refunding bonds to obtain a material financial advantage apart from savings attributable to lower interest rates s rep no pincite vol c b with the purposes of sec_148 the issuer asserts that it issued the refunding bonds to better match its debt service payments to its tax revenues in particular the issuer the conference_report h_r conf_rep no at ii-758 vol c b follows the senate's prohibition on advance refunding transactions that involve a device to obtain a material financial advantage based on arbitrage other than savings from a reduction in interest rates we first consider whether the issuance of the refunding bonds was inconsistent we cannot accept the issuer's argument because it is not supported by the facts tam-160192-03 points out that while the october debt service payment on the prior bonds is substantially larger than the april debt service payment on the prior bonds its tax revenues are generally not received until after the october and before the april debt service payment dates the issuer supports its assertions by stating that while in years preceding the issuance of the refunding bonds it had to issue rans to cover its cash shortfall it has not had to issue similar rans since the year the refunding bonds were issued the offering documents state that the series a bonds are supposed to be paid from state revenues not tax revenues the series a bonds require sinking_fund payments to be made in the same months that the issuer receives state revenues and state revenues are anticipated to far exceed the debt service on the series a bonds if there were a revenue matching problem with the prior bonds it should have been cured with the series b bonds because those bonds are payable from tax and other general revenues to cure the revenue matching problem the larger debt service payments on the series b bonds should have been scheduled in april after the majority of the tax revenues are received the series b current pay bonds however generally continue to require the larger debt service payment to be made in october moreover beginning in year when the series b capital appreciation bonds begin to mature the entire annual debt service on the series b bonds is paid in october it is not surprising that the issuer has not needed to issue rans since it issued the refunding bonds because the series b bonds pay only minimal debt service payments until year thus based on the information provided by the issuer the issuer could not have achieved a better matching of debt service payments to tax revenues with the refunding bonds none is apparent from the facts provided thus we agree with the agent that the issuer did not have a governmental purpose for the refunding bonds the issuer also obtained a material financial advantage based on the difference between the taxable and tax-exempt rates by structuring the refinancing transaction to treat the series a and b bonds as separate issues redeem the series a bonds early by creating a window in the debt service requirements on the series b bonds thereby allowing almost all of the revenues that would have been used to pay the prior bonds to pay interest and principal on the series a bonds and delay the time when the proceeds of the series a bonds would be used to pay the debt service on the prior bonds thereby allowing the issuer to increase the time that series a bond proceeds are invested at a materially higher yield using this combined structure and applying the universal cap rule_of sec_1_148-6 the issuer reallocated proceeds from the series a the issuer has not given any other reason for issuing the refunding bonds and we conclude that the economic_substance of this transaction is represented by tam-160192-03 bonds to the prior bonds and invested those reallocated proceeds at a yield that was materially higher than the yield on the series a and b bonds thus it is appropriate to recharacterize the transaction to reflect the economic_substance of the transaction even if we need to depart from the rules of sec_1_148-1 through allocating the longer term investments to the longer term bonds and the shorter term investments to the shorter term bonds in reallocating the investments the investments in the escrow created with the series b bond proceeds are properly allocated to the series a bonds to the extent that escrow does not exceed the outstanding principal of the series a bonds the yield on the series b bond escrow is materially higher than the yield on the series a bonds the investments in the escrow created with the proceeds of the series a bonds are properly allocated to the series b bonds because the series b bonds were not redeemed in the same manner as the series a bonds it appears that there is no deallocation of the series b bonds under the universal cap rule and the investments purchased with proceeds of the series a bonds remain allocated to the series b bonds while the yield on the escrow created with the series a bonds originally was not materially higher than the yield on the series a and series b bonds eventually those proceeds were invested at a yield that was materially higher than the yield on the series a and series b bonds the facts submitted do not provide a computation from which we can conclusively determine whether the yield on the escrow created with proceeds of the series a bonds and the portion of the escrow created with proceeds of the series b bonds that remains allocated to the series b bonds ie the portion of the series b bond escrow that is not allocated to the series a bonds is materially higher than the yield on the series b bonds sec_148 and the purposes for sec_148 the series a and b bonds should be treated as a single issue under sec_1_150-1 the only reason for separating what was a single refinancing transaction into two issues was to avoid the investment limitations in sec_148 to obtain a material financial advantage based on the difference in taxable and tax- exempt_interest rates in a manner that is inconsistent with sec_148 the separation did not reflect the economic_substance of the refunding because the short term bonds the series a bonds which mature by year were used to pay debt service on the prior bonds in the later years from date through year and the longer term bonds the series b bonds which do not fully mature until year were used to pay debt service on the prior bonds in the early years from date through date finally we conclude that the refunding bonds are taxable advance refunding bonds described in sec_149 the issuer in connection with an advance refunding_issue has employed a device similar to the device described in the example in the senate report describing sec_149 to obtain a material financial advantage apart from alternatively but for similar reasons we conclude that to prevent avoidance of tam-160192-03 savings attributable to lower interest rates as indicated above because the prior bonds are not subject_to redemption prior to maturity the issuer cannot obtain any savings attributable to lower interest rates the issuer by separating a single refinancing issue into two issues and applying the universal cap rule to the series a bonds was able to invest proceeds of the series a bonds at a materially higher yield than the yield on the series a and b bonds caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
